DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss Plaintiff's appeal of Defendant-Intervenor's denial of Plaintiff's application to qualify for the Disabled Property Tax Deferral Program (Program).
A telephone case management conference was held August 4, 2010. Plaintiff appeared on his own behalf. Debbie Saalfeld (Saalfeld) and Odoemelam Onyemaechi appeared on behalf of Defendant-Intervenor. Defendant Lane County Assessor did not appear.
During the conference, Saalfeld explained, that to qualify for the Program, Plaintiff must prove that his manufactured home ownership interest is a "fee simple estate." See ORS 311.670. Plaintiff stated that currently the title to his manufactured home is in his name and his sister's name; his sister does not live with Plaintiff. To qualify for the Program, an individual named as *Page 2 
holding title to the property must "live in the homestead." ORS 311.670(2).1 Saalfeld agreed to send applicable forms to Plaintiff so that he could change the titled ownership of his manufactured home.
The court explained that, because Plaintiff does not currently meet the statutory requirements of ORS 311.670, the court cannot order the relief he is seeking. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 19, 2010. The Court filed and entered this documenton August 19, 2010.
1 References to Oregon Revised Statutes (ORS) are to 2009.